EXHIBIT 10.1

 

 

LOGO [g4155341553_img.jpg]

 

GREATER BAY BANCORP

 

2005 EXECUTIVE RESTORATION PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page


--------------------------------------------------------------------------------

ARTICLE 1

        INTRODUCTION    1

1.01

  Name of Plan    1

1.02

  Intent and Status of Plan    1

ARTICLE 2

        DEFINITIONS    2

2.01

  Affiliated Company    2

2.02

  Beneficiary    2

2.03

  Board    2

2.04

  Change in Control    2

2.05

  Code    3

2.06

  Commencement Date    3

2.07

  Committee    3

2.08

  Company    3

2.09

  Compensation    3

2.10

  Disability    3

2.11

  Effective Date    4

2.12

  Election Date    4

2.13

  Election Form    4

2.14

  Eligible Employee    4

2.15

  ERISA    4

2.16

  Investment Funds    4

2.17

  Investment Reference Rate of Return    4

2.18

  Participant    4

2.19

  Participating Company    4

2.20

  Plan    4

2.21

  Plan Year    5

2.22

  Restoration Account    5

2.23

  Restoration Amount    5

2.24

  Retirement Eligible Date    5

2.25

  Section 401(a)(17) Limit    5

2.26

  Separation from Service    5

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

2.27

  “Unforeseeable Emergency” is a severe financial hardship to the Participant
resulting from:    5

2.28

  Valuation Date    5

ARTICLE 3

        ELIGIBILITY AND PARTICIPATION    6

3.01

  Eligibility Requirements    6

3.02

  Participation    6

3.03

  Termination of Participation    6

ARTICLE 4

        RESTORATION ACCOUNTS    7

4.01

  Establishment of Restoration Accounts    7

4.02

  Crediting Restoration Amounts    7

4.03

  Crediting Investment Returns    7

4.04

  Vesting of Accounts    7

ARTICLE 5

        PAYMENT OF RESTORATION ACCOUNTS    8

5.01

  In General    8

5.02

  Election of Time and Form of Payment    8

5.03

  Changing Payment Elections    8

5.04

  Payment Upon Separation From Service    9

5.05

  Hardship Payments    9

5.06

  Payment Upon Change in Control Termination    9

5.07

  Payment Upon Participant’s Disability    10

5.08

  Payment Upon Participant’s Death    10

5.09

  Designation of Beneficiaries    10

ARTICLE 6

        FINANCING AND UNFUNDED STATUS    11

6.01

  Costs Borne by the Participating Companies    11

6.02

  Source of Benefit Payments and Medium of Financing the Plan    11

6.03

  Unfunded Status    11

6.04

  Rabbi Trust    11

ARTICLE 7

        ADMINISTRATION    12

7.01

  General Administration    12

7.02

  Committee Procedures    12

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page


--------------------------------------------------------------------------------

7.03

  Facility of Payment    12

7.04

  Indemnification of Committee Members    12

7.05

  Claims Procedures    13

ARTICLE 8

        TAX MATTERS    15

8.01

  No Guarantee of Tax Consequences    15

8.02

  Income Tax Withholding    15

8.03

  FICA Tax Withholding    15

8.04

  Tax Indemnification by Participants    15

ARTICLE 9

        PARTICIPATING COMPANY PARTICIPATION    16

9.01

  Adoption of Plan    16

9.02

  Participating Company Accounting    16

9.03

  Withdrawal from the Plan by a Participating Company    16

ARTICLE 10

        AMENDMENT AND TERMINATION OF PLAN    17

10.01

  Amendment    17

10.02

  Termination    17

ARTICLE 11

        GENERAL PROVISIONS    18

11.01

  Limitation of Rights    18

11.02

  Receipt and Release    18

11.03

  No Assignment or Alienation of Benefits    18

11.04

  Successors    18

11.05

  Governing Law    19

11.06

  Headings    19

11.07

  Gender and Number    19

11.08

  Severability of Provisions    19

 

-iii-



--------------------------------------------------------------------------------

ARTICLE 1

 

INTRODUCTION

 

1.01 Name of Plan.

 

Greater Bay Bancorp hereby establishes, as of the Effective Date, the Greater
Bay Bancorp 2005 Executive Restoration Plan.

 

1.02 Intent and Status of Plan.

 

The Plan is intended to be an unfunded plan maintained by the Company and any
other Participating Companies primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees of
the Participating Companies (and intended to be within the exemptions therefore
in, without limitation, Sections 201(2), 301(a)(3), 401(a)(1) and 4021(b)(6) of
ERISA and Section 2520.104-23 of the U.S. Department of Labor Regulations). The
Plan is intended to provide eligible employees the equivalent of Greater Bay
Bancorp 401(k) Plan matching contributions on compensation in excess of the
Section 401(a)(17) Limit. The Plan is intended to be “unfunded” for purposes of
both ERISA and the Code. The Plan is intended to comply with the requirements of
Section 409A of the Code and shall be interpreted in a manner consistent with
such intent. The Plan is not intended to be qualified under Section 401(a) of
the Code.

 

1



--------------------------------------------------------------------------------

ARTICLE 2

 

DEFINITIONS

 

Each following word, term and phrase shall have the following respective
meanings whenever such word, term or phrase is capitalized and used in any
Article of this Plan unless the context clearly indicates otherwise:

 

2.01 “Affiliated Company” means any subsidiary or affiliate of the Company
considered a single employer with the Company pursuant to Section 414(b) or (c)
of the Code.

 

2.02 “Beneficiary” means one or more individuals, trusts, estates or other
entities designated in accordance with Section 5.09 to receive benefits under
the Plan upon the death of a Participant.

 

2.03 “Board” means the Board of Directors of the Company.

 

2.04 “Change in Control” means the first to occur of any of the following
events:

 

  (a) Any “person” (as such term is used in sections 13 and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), becomes the
beneficial owner (as that term is used in section 13(d) of the Exchange Act),
directly or indirectly, of more than fifty percent (50%) of the capital stock of
the Company entitled to vote in the election of directors, other than a group of
two or more persons not (1) acting in concert for the purpose of acquiring,
holding or disposing of such stock or (2) otherwise required to file any form or
report with any governmental agency or regulatory authority having jurisdiction
over the Company which requires the reporting of any change in control. The
acquisition of additional stock by any person who immediately prior to such
acquisition already is the beneficial owner of more than fifty percent (50%) of
the capital stock of the Company entitled to vote in the election of directors
is not a Change in Control.

 

  (b) During any period of not more than twelve (12) consecutive months during
which the Company continues in existence, not including any period prior to the
effective date of this Plan, individuals who, at the beginning of such period,
constitute the Board, and any new director (other than a director designated by
a person who has entered into an agreement with the Company to effect a
transaction described in clause (a), (c) or (d) of this Section 2.04) whose
appointment to the Board or nomination for election to the Board was approved by
a vote of a majority of the directors then still in office, either were
directors at the beginning of such period or whose appointment or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority of the Board.

 

2



--------------------------------------------------------------------------------

  (c) The effective date of any consolidation or merger of the Company (after
all requisite shareholder, applicable regulatory and other approvals and
consents have been obtained), other than (i) a consolidation or merger of the
Company in which the holders of the voting capital stock of the Company
immediately prior to the consolidation or merger hold at least fifty percent
(50%) of the voting capital stock of the surviving entity immediately after the
consolidation or merger or (ii) a consolidation or merger of the Company with
one or more other persons that are related to the Company immediately prior to
the consolidation or merger. For purposes of this provision, persons are
“related” if one of them owns, directly or indirectly, at least fifty percent
(50%) of the voting capital stock of the other or a third person owns, directly
or indirectly, at least fifty percent (50%) of the voting capital stock of each
of them.

 

  (d) The sale or transfer of substantially all of the Company’s assets, to one
or more persons that are not related (as defined in clause (c) of this Section
2.04) to the Company immediately prior to the sale or transfer.

 

2.05 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

2.06 “Commencement Date” means the date elected by a Participant for the lump
sum payment or the commencement of installment payments of the Participant’s
Restoration Account, which date shall be fifteenth day of a calendar month
meeting the requirements specified in Section 5.02.

 

2.07 “Committee” means the Benefits Administration Committee of the Company or
such other committee, person or persons as the Board may specify from time to
time.

 

2.08 “Company” means Greater Bay Bancorp, a California corporation, and any
business organization or corporation into which Greater Bay Bancorp may be
merged or consolidated or by which it may be succeeded.

 

2.09 “Compensation” means the cash compensation that is earned by a Participant
for service as an Eligible Employee during a given Plan Year, comprised of the
Participant’s base salary, annual bonus (but not any long term bonus) and
commission plan payments, determined without reduction for any “Elective
Contributions” as such term is defined in the Greater Bay Bancorp 401(k) Plan,
and without reduction for any other deferred compensation amounts that would be
payable to the Participant during the Plan Year but for the Participant’s
election to defer.

 

2.10 “Disability” means a medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months and which:

 

  (a) Renders the Participant unable to engage in any substantial gainful
activity; or

 

3



--------------------------------------------------------------------------------

  (b) Results in the Participant receiving income replacement benefits for a
period of not less than three (3) months under any policy of long-term
disability insurance maintained by a Participating Company for the benefit of
its employees.

 

Whether or not a Participant meets either of the above conditions will be
determined by the Committee in its sole and absolute discretion.

 

2.11 “Effective Date” means February 15, 2005, the date the Plan is established.

 

2.12 “Election Date” means for each Plan Year the December 31st immediately
preceding the first day of such Plan Year. Notwithstanding the foregoing, for
the Plan Year ending December 31, 2005, “Election Date” shall mean the 30th day
after the Effective Date.

 

2.13 “Election Form” means a written administrative form provided by the
Committee on which a Participant may elect the time and form of payment of his
or her Restoration Account in accordance with Article 4 hereof.

 

2.14 “Eligible Employee” means any employee of a Participating Company who meets
the eligibility criteria established in Section 3.01.

 

2.15 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

2.16 “Investment Funds” means one or more mutual funds, indexes or other
investments designated by the Committee, in its sole discretion, which the
Participants may select to determine the deemed income, gains, losses and
expenses on the balances in their Restoration Accounts. The Committee may from
time to time, in its sole discretion, designate additional Investment Funds or
terminate the designation of any existing Investment Fund or Investment Funds.

 

2.17 “Investment Reference Rate of Return” with respect to each Investment Fund
means the investment return (whether positive or negative and with no floor or
ceiling) on such Investment Fund from the most recently preceding Valuation Date
to the current Valuation Date.

 

2.18 “Participant” means an Eligible Employee participating in the Plan pursuant
to the provisions of Article 3 hereof.

 

2.19 “Participating Company” means the Company and any Affiliated Company that
adopts the Plan with the Company’s consent as described in Section 9.01.

 

2.20 “Plan” means this Greater Bay Bancorp 2005 Executive Restoration Plan as
established and set forth herein (together with any and all supplements hereto),
and as amended from time to time.

 

4



--------------------------------------------------------------------------------

2.21 “Plan Year” means each twelve (12) consecutive month period thereafter
beginning on the Effective Date or any subsequent January 1st and ending on the
next following December 31st (the calendar year).

 

2.22 “Restoration Account” means the separate book account established by the
Committee pursuant to Article 4 of this Plan for each Participant to which shall
be credited (added) the Participant’s Restoration Amounts pursuant to Section
4.02, from which any payments shall be subtracted, and which shall be adjusted
for hypothetical earnings thereon as described in Section 4.03 hereof (which may
be additions or subtractions). All amounts (including investments and any assets
represented thereby and hypothetical earnings thereon) that may be credited to a
Restoration Account are credited solely for computation purposes and are at all
times assets of the Participating Company and subject to the claims of the
Participating Company’s general creditors. A Participant’s Restoration Account
shall be utilized solely as a device for the determination and measurement of
the amounts to be paid to the Participant or his or her Beneficiary pursuant to
the Plan. No Participant or Beneficiary shall have at any time any interest in
or to any investment or asset that may be referenced in such Restoration
Account. A Participant’s Restoration Account shall not constitute or be treated
as a trust or trust fund of any kind.

 

2.23 “Restoration Amount” means the amount that the Committee shall credit to
the Restoration Account of each Participant on the last day of a Plan Year,
which shall equal five percent (5%) of the Participant’s Compensation for such
Plan Year in excess of the Section 401(a)(17) Limit for such Plan Year.

 

2.24 “Retirement Eligible Date” means the earliest date, if any, on which a
Participant continues to be an employee of a Participating Company after (a)
reaching age 65, or (b) reaching age 55 and having a minimum of ten (10) years
of combined service with the Participating Companies.

 

2.25 “Section 401(a)(17) Limit” means the maximum dollar amount of a
Participant’s Compensation that can be taken into account for a Plan Year for
purposes of determining contributions or benefits under a qualified retirement
plan, as set forth in Section 401(a)(17) of the Code. For the 2005 Plan Year,
the Section 401(a)(17) Limit is $210,000.

 

2.26 “Separation from Service” means a Participant’s termination of employment
with the Company and all Affiliated Companies.

 

2.27 “Unforeseeable Emergency” is a severe financial hardship to the Participant
resulting from:

 

  (a) An illness or accident of the Participant, the Participant’s spouse or of
a dependent (as defined in Section 152(a) of the Code) of the Participant;

 

  (b) Loss of the Participant’s property due to casualty; or

 

  (c) Such other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant as determined by the
Committee.

 

2.28 “Valuation Date” with respect to each Investment Fund means each business
day on which the Investment Fund is traded on a national securities exchange or
on which value of the Investment Fund is otherwise readily available.

 

5



--------------------------------------------------------------------------------

ARTICLE 3

 

ELIGIBILITY AND PARTICIPATION

 

3.01 Eligibility Requirements.

 

Each regular full-time employee of a Participating Company whose annualized rate
of base compensation and target bonus compensation for a Plan Year, as
determined prior to the beginning of such Plan Year, is greater than the
401(a)(17) Limit shall be eligible to participate in this Plan for such Plan
Year, provided, however, that any employee who has entered into a Supplemental
Executive Compensation Agreement with the Company or any Associated Company that
provides nonqualified retirement benefits to such employee shall not be an
Eligible Employee. An employee shall be considered to be an Eligible Employee
only during such periods as the employee continues to meet the foregoing
requirements.

 

3.02 Participation.

 

Each Eligible Employee shall become a Participant in the Plan as of the first
day of the first Plan Year for which he or she first is an Eligible Employee.

 

3.03 Termination of Participation.

 

A Participant’s participation in the Plan shall terminate when the Participant’s
employment with all Participating Companies has terminated for any reason and
the Participant has received payment in full of the balance in his or her
Restoration Account.

 

6



--------------------------------------------------------------------------------

ARTICLE 4

 

RESTORATION ACCOUNTS

 

4.01 Establishment of Restoration Accounts.

 

The Committee shall establish and maintain for each Participant under the Plan a
book account (the “Restoration Account” as defined in Section 2.22 hereof) for
the purposes of determining amounts payable under this Plan to the Participant
by each Participating Company. The Restoration Accounts shall be governed by the
provisions of this Article 4.

 

4.02 Crediting Restoration Amounts.

 

On the last day of each Plan Year, the Committee shall credit to the Restoration
Account of each Participant who continues to be employed by a Participating
Company on such date a Restoration Amount equal to five percent (5%) of the
Participant’s Compensation for such Plan Year in excess of the Section
401(a)(17) Limit for such Plan Year.

 

4.03 Crediting Investment Returns.

 

  (a) At the time an Eligible Employee first becomes a Participant and at such
other times as the Committee may specify, the Participant must elect, in such
form as may be prescribed by the Committee or its designate, the Investment
Funds in which the Participant’s Restoration Amounts and deemed earnings thereon
shall be deemed to be invested for purposes of adjusting the balance in such
Restoration Account to reflect income, gains, losses and expenses in accordance
with subsection 4.03(c). Such investment election shall designate the portion of
the Participant’s Restoration Amounts that are to be treated as invested in each
Investment Fund. If a Participant fails to make an investment election, the
Participant’s Restoration Account shall be deemed invested in such default
Investment Fund as the Committee may designate.

 

  (b) A Participant’s investment election shall remain in effect until the
Participant files a change in investment election with the Committee or its
designate in accordance with procedures established by the Committee. A
Participant may change his or her investment election with respect to then
existing Restoration Account balances and/or with respect to Restoration Amounts
to be credited in the future. A change in investment election shall be made in
such manner and with such frequency as may be prescribed from time to time by
the Committee.

 

  (c) As of each Valuation Date, each Participant’s Restoration Account will be
credited with the Investment Reference Rate of Return (positive or negative) for
each Investment Fund applied to the portion of the Participant’s Restoration
Account, if any, deemed to be invested in such Investment Fund in accordance
with the Participant’s investment elections. The adjustments made as of each
Valuation Date to the Participant’s Restoration Account shall be made in any
equitable, uniform and nondiscriminatory manner as the Committee, in its sole
discretion, may direct, provided that such method is selected for the purpose of
recognizing the timing of additions, payments, investment income, gains and
losses, expenses, and other temporal events affecting the account values. A
Participant’s Restoration Account shall continue to be adjusted under this
subsection 4.03(c) until completely distributed.

 

4.04 Vesting of Accounts.

 

Participants’ Restoration Accounts will always be fully vested.

 

7



--------------------------------------------------------------------------------

ARTICLE 5

 

PAYMENT OF RESTORATION ACCOUNTS

 

5.01 In General.

 

The Participating Companies shall make payment of Restoration Account balances
under this Plan pursuant to the provisions of this Article 5, subject to the
provisions of Article 7.

 

5.02 Election of Time and Form of Payment.

 

A Participant may elect the Commencement Date and form of payment for his or her
Restoration Account. A Participant may make only one election applicable to his
or her entire Restoration Account. The Participant may elect to receive payment
of his or her Restoration Account in a single lump sum on the Commencement Date
or in annual installments over a period of to up to five (5) years beginning
with the Commencement Date. Any payment in installments shall commence as of the
Commencement Date, and shall be made thereafter on each anniversary of the
Commencement Date for the remainder of the installment period. The amount of
each annual installment shall be determined as of the Valuation Date immediately
preceding the date as of which such annual installment shall be paid by dividing
the balance in the Participant’s Restoration Account as of such Valuation Date
(following adjustments as of such Valuation Date pursuant to Section 4.03) by
the number of annual installments remaining to be paid hereunder; provided, that
the last annual installment shall be the entire amount credited to the
Participant’s Restoration Account on the final payment date. Any such election
shall be made by the Participant only on an Election Form delivered to the
Committee or its designate on or before the Election Date of the first Plan Year
for which an individual first becomes a Participant. Each Election Form that is
delivered to make an election shall specify the Commencement Date and form of
payment for the Participant’s Restoration Account, shall be duly executed by the
Participant, and shall contain such other information and signatures, including
spousal or registered domestic partner consent if applicable, as the Committee
may require. A Participant who fails to submit to the Committee a fully and
properly completed and executed Election Form by the Election Date specified
above shall receive payment of his or her Restoration Account only as specified
in Sections 5.04 through 5.08 below.

 

5.03 Changing Payment Elections.

 

A Participant may change the Commencement Date and form of payment specified in
any Election Form by filing with the Committee, at least 12 months prior to the
previously elected Commencement Date, a written change election in such form as
the Committee shall specify. Such a change election will not take effect until
at least 12 months have elapsed after the date on which it is made, and such
change election must defer the Commencement Date for a period of not less than
five (5) years from the previously elected Commencement Date.

 

8



--------------------------------------------------------------------------------

5.04 Payment Upon Separation From Service.

 

  (a) If a Participant has a Separation from Service on or after the
Participant’s Retirement Eligible Date for reasons other than death, Disability
or Change in Control, then the balance in the Participant’s Restoration Account
will be paid to the Participant in accordance with Participant’s election
hereunder, if any, subject to any provisions of this Plan to the contrary.

 

  (b) If a Participant has a Separation from Service prior to his or her
Retirement Eligible Date (or has a Separation from Service on or after his or
her Retirement Eligible Date, but has made no payment election pursuant to
Section 5.02) for reasons other than death, Disability or Change in Control,
then the balance in the Participant’s Restoration Account will be paid to the
Participant in a lump sum as soon as administratively practicable after six (6)
months have elapsed following such Separation from Service.

 

5.05 Hardship Payments.

 

At the request of a Participant, the Committee shall pay all or any portion of a
Participant’s Restoration Account at any date earlier than the Commencement Date
elected by the Participant based on the Committee’s determination that the
Participant has incurred an Unforeseeable Emergency. The amount of any such
payment shall not exceed the lesser of

 

  (a) The balance in Participant’s Restoration Account; or

 

  (b) The amount needed to satisfy such Unforeseeable Emergency, to the extent
that the Unforeseeable Emergency may not be relieved:

 

  (i) Through reimbursement or compensation by insurance or otherwise; or

 

  (ii) By liquidation of the Participant’s assets, to the extent the liquidation
of such assets would not itself cause severe financial hardship.

 

Payment resulting from an Unforeseeable Emergency shall be made as soon as
administratively practicable following the date on which the Committee approves
the payment, or over such periods of time as the Committee may consider
necessary or appropriate to meet the conditions of such Unforeseeable Emergency.

 

5.06 Payment Upon Change in Control Termination.

 

Upon a Change in Control, the balance in the Participant’s Restoration Account
shall be paid in full in a single lump sum to the Participant within ninety (90)
days following such Change in Control.

 

9



--------------------------------------------------------------------------------

5.07 Payment Upon Participant’s Disability.

 

If a Participant incurs a Disability, then the balance in the Participant’s
Restoration Account shall be paid in full in a single lump sum to the
Participant (including, if applicable, as specified in Section 7.03), within
ninety (90) days following the date on which the Committee determines that the
Participant has incurred a Disability.

 

5.08 Payment Upon Participant’s Death.

 

If a Participant dies, then the balance in the Participant’s Restoration Account
shall be paid in full in a single lump sum to the Participant’s Beneficiary or
Beneficiaries as soon as administratively practicable following the Committee’s
receipt of the appropriate documents confirming the date of the Participant’s
death.

 

5.09 Designation of Beneficiaries.

 

The Participant may designate in writing (on a form provided by the Committee
and delivered to the Committee or its designate before the Participant’s death)
primary and contingent Beneficiaries to receive any Restoration Account balance
which may be payable hereunder following the Participant’s death and the
proportions in which such Beneficiaries are to receive such payments. The
Participant may change such designations from time to time. The last written
designation delivered to the Committee or its designate prior to the
Participant’s death will control. If the Participant fails to specifically
designate such a Beneficiary, or if no designated Beneficiary survives the
Participant for ninety (90) days, then the Participant’s remaining Restoration
Account balance shall be paid to the Participant’s surviving spouse if such
spouse is then living; or, if such spouse is not living, then to the executors
or administrators of the estate of the Participant. The Committee may determine
the identity of such persons and shall incur no responsibility by reason of any
payment made in accordance with any such determination made in good faith.

 

10



--------------------------------------------------------------------------------

ARTICLE 6

 

FINANCING AND UNFUNDED STATUS

 

6.01 Costs Borne by the Participating Companies.

 

The costs of administration of the Plan shall be borne by the Participating
Companies. However, the Committee may elect to charge some or all of the Plan
costs to reduce the Restoration Accounts of Participants.

 

6.02 Source of Benefit Payments and Medium of Financing the Plan.

 

The benefits provided under the Plan shall be paid solely from the general
assets of the Participating Companies. The Participating Companies may maintain
one or more specific accounts with a financial institution to invest funds and
hold assets to be used for the payment of benefits under the Plan, but any such
accounts, funds or assets shall not be considered to be assets of the Plan. No
Participant or Beneficiary or other person shall have any claim against, right
to, or security or other interest in, any fund, account or asset of the
Participating Companies from which any payment under the Plan may be made.

 

6.03 Unfunded Status.

 

This Plan is intended to be unfunded for purposes of both ERISA and the Code.
This Plan does not require any segregated or separate assets. All Restoration
Amounts credited under the Plan, all property and rights purchased with such
amounts, and all income attributable to such amounts, property or rights, shall
remain (until paid or otherwise made available to a Participant or Beneficiary)
solely the property and rights of a Participating Company (without being
restricted to the provision of benefits under the Plan) subject to the claims of
the general creditors of the Participating Company. Nothing contained in this
Plan shall be construed to establish a trust for the benefit of any Participant
or Beneficiary.

 

6.04 Rabbi Trust.

 

The foregoing notwithstanding, on or before the occurrence of a Change in
Control, the Company and the Participating Companies shall create an irrevocable
trust substantially in the form attached as Exhibit A to this Plan, the assets
of which shall subject to the claims of general creditors of the Company and the
Participating Companies (the “Rabbi Trust”), and shall transfer to such Rabbi
Trust cash or other liquid assets having a value equal to all amounts credited
to the Restoration Accounts of all Participants.

 

11



--------------------------------------------------------------------------------

ARTICLE 7

 

ADMINISTRATION

 

7.01 General Administration.

 

The Committee shall be the administrator of the Plan. The Committee shall be
responsible for the management, control and administration of the Plan. The
Committee shall have full power and authority to manage, control and administer
the Plan in all of its detail (including administering the claims procedures set
forth herein) and shall have all powers necessary or appropriate to discharge
its duties under this Plan, subject to applicable requirements of law. The
Committee shall have sole discretion and authority to interpret the Plan and to
decide all questions regarding eligibility for and the amount of any benefits to
be provided under the Plan. The Committee may delegate to others certain aspects
of the management and operation responsibilities of the Plan, including the
employment of advisors and the delegation of ministerial duties to qualified
individuals. Participants and Beneficiaries shall provide the Committee with
such information and evidence, and shall sign such documents, as may reasonably
be requested from time to time for the purpose of administration of the Plan.

 

7.02 Committee Procedures.

 

The Committee may act at a meeting, or in writing without a meeting. The
Committee may adopt such by-laws, rules and regulations, as it deems necessary,
appropriate or desirable for the conduct of its affairs and the administration
of the Plan. All decisions shall be made by majority vote of the members of the
Committee. No member of the Committee who is a Participant in this Plan shall
vote on a matter before the Committee (whether in a meeting or by written
action) relating specifically to such member of the Committee or to the amount,
payment, timing, form or other aspect of the benefits of such Committee member
under this Plan.

 

7.03 Facility of Payment.

 

Whenever, in the Committee’s opinion, a person entitled to receive any payment
of a benefit hereunder is under a legal disability or is incapacitated in any
way so as to be unable to manage his or her own financial affairs, the Committee
may direct payments to such person or to his legal representative or to a
relative or friend of such person for his or her benefit, or the Committee may
direct the payment for the benefit of such person in such manner as the
Committee considers advisable. Any payment of a benefit in accordance with the
provisions of this Section shall completely discharge the Committee and the
Participating Companies from any liability for such payment or benefit under the
Plan.

 

7.04 Indemnification of Committee Members.

 

The Participating Companies shall indemnify and hold harmless each member of

 

12



--------------------------------------------------------------------------------

the Committee and its designees against any and all liability, claims, damages
and expense (including all expenses reasonably incurred in the Committee’s
defense in the event that the Participating Companies fail to provide such
defense upon their written request) which the Committee member may incur while
acting in good faith in the administration of the Plan.

 

7.05 Claims Procedures.

 

  (a) Submission of Claim. In the event a dispute arises over benefits under the
Plan and benefits are not paid to a Participant or Beneficiary and a claimant
feels that he or she is entitled to receive such benefits, then the claimant
must submit a written claim for benefits to the Committee. The Committee shall
give any such written claim a full and fair review.

 

  (b) Denial of Claim. If the claim is denied, in whole or in part, the
Committee will furnish the claimant with a written notice of this denial. This
written notice must be provided to the claimant within a reasonable period of
time (generally ninety (90) days) after the receipt of the claim by the
Committee. There may be times when this ninety (90) day period will be extended.
Such an extension may be made, however, only where there are special
circumstances that are communicated to the claimant in writing within the
initial 90-day period. If there is an extension, the Committee will render a
decision as soon as possible, but not later than one hundred eighty (180) days
after receipt by the Committee of the written claim. Each written notice of
denial must provide (1) a specific reason or reasons for such denial, (2)
specific reference to the provisions of the Plan upon which the denial is based,
and (3) a description of any additional material or information necessary to
perfect the claim and an explanation of why such material or information is
necessary. The written notice of denial shall further indicate the additional
steps to be taken by the claimant if a further review of the claim denial is
desired. A claim shall be deemed denied if the Committee fails to act on the
claim within the initial 90-day period or any extension thereof. If the claimant
does not request a review of the denial of his or her claim in accordance with
the procedures set forth below, the decision of the Committee on such claim
shall be final and binding on all parties.

 

  (c)

Claims Review Procedure. If a claim for benefits is denied or deemed denied, and
the claimant desires a second review, the claimant must file a request for
review, in writing, with the Committee. SUCH A REQUEST FOR REVIEW MUST BE
SUBMITTED NO LATER THAN SIXTY (60) DAYS AFTER THE CLAIMANT RECEIVES WRITTEN
NOTIFICATION OF THE DENIAL OF THE ORIGINAL CLAIM FOR BENEFITS, OR IF NO WRITTEN
DENIAL OF THE ORIGINAL CLAIM WAS PROVIDED, NO LATER THAN SIXTY (60) DAYS AFTER
THE DEEMED DENIAL OF THE CLAIM. The claimant may review all pertinent documents
relating to the denial of the claim and submit any issues and comments, in
writing, to the Committee. The Committee will give the request for review a full
and fair review. If the claim is denied on such second review, the

 

13



--------------------------------------------------------------------------------

 

Committee will provide the claimant with written notice of this denial within
sixty (60) days of the Committee’s receipt of the written request for review.
There may be times when this sixty (60) day period may be extended. Such an
extension may only be made, however, where there are special circumstances that
are communicated to the claimant in writing within the initial sixty (60) day
period. If there is an extension, a decision shall be made as soon as possible,
but not later than one hundred twenty (120) days after receipt by the Committee
of the request for review. The Committee’s decision on the request for review
will be communicated to the claimant in writing and will include specific
references to the pertinent provisions of the Plan on which the decision is
based. If the Committee’s decision on review is not furnished to the claimant
within the time limitations described above, the claim will be deemed denied on
review. The decision of the Committee on such a review shall be final and
binding on all parties.

 

  (d) Arbitration. All claims, disputes and other matters in question arising
out of or relating to this Plan, other than those matters which are to be
determined by the Committee in its sole and absolute discretion, shall be
resolved by binding arbitration before an arbitrator, selected by the mutual
agreement of the parties, from the Judicial Arbitration and Mediation Services,
Inc. (“JAMS”), in San Francisco, California. In the event JAMS is unable or
unwilling to conduct the arbitration provided for under the terms of this
paragraph, or has discontinued its business, the parties agree that an
arbitrator, selected by the mutual agreement of the parties, from the American
Arbitration Association (“AAA”), in San Francisco, California, shall conduct the
binding arbitration referred to in this paragraph. Notice of the demand for
arbitration shall be filed in writing with the other party to the dispute and
with JAMS (or AAA, if necessary). In no event shall the demand for arbitration
be made after the date when institution of legal or equitable proceedings based
on such claim, dispute or other matter in question would be barred by the
applicable statute of limitations. The arbitration shall be subject to
commercial rules and procedures used or established by JAMS, or if there are
none, the commercial rules and procedures used or established by AAA.
Notwithstanding anything to the contrary in the JAMS (or AAA) rules and
procedures, the arbitration shall provide for (i) written discovery and
depositions adequate to give the parties access to documents and witnesses that
are essential to the dispute and (ii) a written decision by the arbitrator that
includes the essential findings and conclusions upon which the decision is
based. Subject to paragraph 7.05(e) below, the parties shall bear their own
costs and attorneys’ fees incurred in conducting the arbitration, and shall
split equally the fees and administrative costs charged by the arbitrator and
JAMS (or AAA) unless required otherwise by applicable law. Any award rendered by
JAMS (or AAA) shall be final and binding upon the parties, and as applicable,
their respective heirs, Beneficiaries, legal representatives, agents, successors
and assigns, and may be entered in any court having jurisdiction thereof. Any
arbitration hereunder shall be conducted in Palo Alto, California, unless
otherwise agreed to by the parties.

 

  (e) Attorneys Fees. In the event of any arbitration or litigation concerning
any controversy, claim or dispute arising out of or relating to this Plan, the
prevailing party shall be entitled to recover from the non-prevailing party
reasonable expenses, attorneys’ fees and costs incurred in connection therewith
or in the enforcement or collection of any judgment or award rendered therein.
The “prevailing party” means the party determined by the arbitrator(s) or court,
as the case may be, to have most nearly prevailed, even if such party did not
prevail in all matters, not necessarily the one in whose favor a judgment is
rendered.

 

14



--------------------------------------------------------------------------------

ARTICLE 8

 

TAX MATTERS

 

8.01 No Guarantee of Tax Consequences.

 

The Company and the Participating Companies make no commitment or guarantee that
any additions to Restoration Accounts or other benefits hereunder provided or to
be provided to or for the benefit of a Participant or Beneficiary will be
excludable from the Participant’s or Beneficiary’s gross income for federal or
state income tax purposes and will not be subject to special or additional
federal or state taxes on deferred compensation, or that any other federal or
state tax treatment will apply to or be available to any Participant or
Beneficiary.

 

8.02 Income Tax Withholding.

 

The Company and the Participating Companies shall withhold from any amount
payable to a Participant under this Plan, or from any other Compensation payable
to the Participant, any and all federal, state and local income taxes and any
other taxes that are required to be withheld from or with respect to such amount
under applicable law.

 

8.03 FICA Tax Withholding.

 

The Company and the Participating Companies shall withhold from each
Participant’s Compensation the Participant’s share of FICA and other employment
taxes imposed on the Participant’s Restoration Amounts at the time they are
credited to his or her Restoration Account, or at such later time as such FICA
and other employment taxes may be imposed.

 

8.04 Tax Indemnification by Participants.

 

If any addition to a Participant’s Restoration Account hereunder is taxable to
the Participant, such Participant shall indemnify and reimburse the Company and
the Participating Companies for any liability they may incur for failure to
withhold federal or state income tax from such addition. However, such
indemnification and reimbursement shall not exceed the amount of additional
federal and state income tax and interest that the Participant would have owed
if the amount had been paid to the Participant as cash Compensation.

 

15



--------------------------------------------------------------------------------

ARTICLE 9

 

PARTICIPATING COMPANY PARTICIPATION

 

9.01 Adoption of Plan.

 

Any Affiliated Company may, with the approval of the Company and under such
terms and conditions as the Committee may prescribe, adopt the Plan by
submitting to the Company a resolution of its Board of Directors to that effect.
The Company may amend the Plan as necessary or desirable to reflect the adoption
of the Plan by any such Affiliated Company, provided, however, that an adopting
employer other than the Company shall not have the authority to amend or
terminate the Plan under Article 10.

 

9.02 Participating Company Accounting.

 

The Committee shall maintain a bookkeeping account in the name of each
Participating Company which, pursuant to rules established by the Committee,
will reflect:

 

  (a) Restoration Amounts credited to the Restoration Account of each
Participant employed or formerly employed by that Participating Company;

 

  (b) Income, gains, losses, and expenses allocated to the Restoration Account
of each Participant employed or formerly employed by that Participating Company;
and

 

  (c) Payments to Participants employed or formerly employed by that
Participating Company (or to their Beneficiaries) as benefits payable under the
Plan.

 

9.03 Withdrawal from the Plan by a Participating Company.

 

Any Participating Company shall have the right, at any time, upon the approval
of and under such conditions as may be provided by the Committee, to withdraw
from the Plan by delivering to the Committee written notice of its election so
to withdraw. Upon receipt of such notice by the Committee, the portion of the
Restoration Accounts of each Participant and Beneficiary attributable to
Restoration Amounts credited while the Participant was employed by such
withdrawing Participating Company, plus any net earnings, gains, losses and
expenses on such amounts both before and after withdrawal, shall be and remain
the obligation of such withdrawing Participating Company, and the Company and
the other Participating Companies shall have no obligation to such Participants
and Beneficiaries with respect to such amounts.

 

16



--------------------------------------------------------------------------------

ARTICLE 10

 

AMENDMENT AND TERMINATION OF PLAN

 

10.01 Amendment.

 

The Company shall have the right to amend the Plan (without the consent of any
Participant or Beneficiary) at any time and from time-to-time, and all
Participants and Beneficiaries shall be bound thereby; provided, however, that
no amendment shall decrease the Restoration Account of any Participant or
Beneficiary as of the date of amendment, divest any Participant or Beneficiary
of any portion of his or her Restoration Account as of such date, or, except to
the extent permitted by Treasury Regulations or other guidance under Section
409A of the Code, affect the form or timing of payment of his or her Restoration
Account as of such date. Each Plan amendment shall be set forth in an instrument
executed by the Company in the same manner as this Plan, and each Participating
Company shall be deemed to have adopted such amendment.

 

10.02 Termination.

 

The Plan may be discontinued or terminated with respect to the Company or any
Participating Company at any time by action of the Company or the Participating
Company. Discontinuance or termination of the Plan shall not have the effect of
depriving any Participant or Beneficiary of any Restoration Account balance
under the Plan as of the date of discontinuance or termination of the Plan and,
except to the extent permitted by Treasury Regulations or other guidance under
Section 409A of the Code, shall not affect the form or timing of payment of the
balance in any Restoration Account as of such date.

 

17



--------------------------------------------------------------------------------

ARTICLE 11

 

GENERAL PROVISIONS

 

11.01 Limitation of Rights.

 

Neither the establishment of this Plan nor any amendment thereof, nor the
payment of any benefits, will be construed as giving to any Eligible Employee,
Participant, Beneficiary, or other person any legal or equitable right against
the Participating Companies, except as provided herein. Neither the
establishment of this Plan nor any amendment thereof, nor the payment of
benefits, nor any action taken with respect to this Plan shall confer upon any
person the right to be continued in the employment of any of the Participating
Companies or any of their subsidiaries or affiliates.

 

11.02 Receipt and Release.

 

Any payment to or on behalf of any Participant or his or her legal
representative or Beneficiary in accordance with the provisions of this Plan
shall be, to the extent thereof, in full satisfaction of all claims against the
Company and all Participating Companies, and the Company or any Participating
Company may require such Participant, legal representative or Beneficiary, as a
condition precedent to such payment, to execute a receipt and release to such
effect.

 

11.03 No Assignment or Alienation of Benefits.

 

The rights of a Participant, Beneficiary or any other person to payment of
benefits under this Plan cannot be assigned, transferred, anticipated, conveyed,
pledged, alienated, commuted or encumbered except by will or the laws of descent
or distribution; nor shall any such right be in any manner subject to levy,
attachment, execution, garnishment or any other seizure under legal, equitable
or other process for payment of any debts, judgments, alimony, or separate
maintenance, or reached or transferred by operation of law in the event of
bankruptcy, insolvency or otherwise. Provided, however, that a Participant shall
have the right to designate in writing and in accordance with the provisions of
Section 5.09 hereof primary and contingent Beneficiaries to receive benefit
payments subsequent to the death of the Participant.

 

11.04 Successors.

 

The provisions of this Plan shall be binding upon and inure to the benefit of
the Company and the Participating Companies, and their successors, and assigns,
and each Participant and his or her Beneficiaries, heirs, executors,
administrators and legal representatives. The term successors as used herein
shall include any corporate or other business entity that shall, whether by
merger, consolidation, purchase or otherwise, acquire all or substantially all
of the assets of the Company or any Participating Company, and successors of any
such corporation or other business entity.

 

18



--------------------------------------------------------------------------------

11.05 Governing Law.

 

The provisions of this Plan shall be interpreted and construed according to the
laws of the State of California, except to the extent preempted by ERISA or
other United States federal law.

 

11.06 Headings.

 

The headings and subheadings of articles and sections are included solely for
convenience of reference, and if there be any conflict between such headings and
the text of the Plan, then the text of the Plan shall control.

 

11.07 Gender and Number.

 

Whenever any words are used herein in the masculine, feminine or neuter gender,
they shall be construed as though they were also used in each other gender in
all cases where they would so apply, and whenever any words are used herein in
the singular or plural form, they shall be construed as though they were also
used in the other form in all cases where they would so apply.

 

11.08 Severability of Provisions.

 

The provisions of this Plan are severable, and should any provision be ruled
illegal, unenforceable, void or invalid, all other provisions not so ruled shall
remain in full force and effect.

 

IN WITNESS WHEREOF, the Company has caused this Plan to be duly executed for and
on behalf of the Company by its duly authorized officers on this the 15th day of
February, 2005.

 

GREATER BAY BANCORP By:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

 

19